Lewis, P. L,
delivered the opinion of the court on motion to set aside order.
In this cause both parties appealed from the circuit court to the court of appeals. Here the judgment of the circuit court was affirmed in some particulars, and reversed in others. Both parties then appealed to the supreme court, which affirmed in all things the judgment of the court of appeals, and sent down its mandate directing that “.the said defendants and appellants recover against the said plaintiff and appellant their costs and charges herein expended.” ' A motion to order the taxation of costs in conformity with the mandate, was recently sustained by this court. The plaintiff now comes and moves that the order then made be set aside, and that the costs be taxed against the defendants. We are not at liberty to consider the grounds urged in support of this motion.
The mandate from the supreme court concludes the whole matter,
and all the judges concur in overruling the motion.